Opinion by
Wright, J.,
Valentine C. Colussy was last employed by the General Electric Company in Bridgeville, Pennsylvania. His final day of work was January 28, 1960, on which date he had a valid separation. Colussy thereafter filed an application for unemployment compensation, and received benefits for thirty weeks. On February 2, 1961, having had no intervening employment, he filed an application for .benefits for a second benefit year, which was within ninety days after the termination of the preceding benefit year. His application was disallowed by the Bureau of Employment Security, the Referee, and the Board of Review on the ground that he had failed to comply with the active registration requirement set forth in section 4(w) (2) of the Unemployment Compensation Law. Act of December 5,1936, P. L. (1937) 2897, 43 P.S. 751 et seq. This appeal followed.
The record discloses that, on September 23, 1960, claimant exhausted his entitlement for the first benefit year by filing a claim for his final compensable week. On that date, according to his own signed statement, claimant was notified of the requirement of section *5194(w) (2) that he must maintain an active registration for work by reporting to the local office at intervals of not more than sixty days, and was given a form UC-483. See Lodge Unemployment Compensation Case, 194 Pa. Superior Ct. 626, 169 A. 2d 305. Claimant did not report thereafter until November 28, 1960, which was beyond the sixty-day period. He testified at the hearing that he “just had the grippe”. This case is ruled by Heidecker Unemployment Compensation Case, 196 Pa. Superior Ct. 515, 176 A. 2d 109, and cases therein cited.
Decision affirmed.